ORDER
The Disciplinary Review Board o having filed with the Court its decision in DRB 11-462, DRB 12-047, and DRB 12-107 concluding on the records certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that ELAINE T. SAINT-CYR, formerly of DENVILLE, who was admitted to the bar of this State in 1993, and who has been temporarily suspended from practice since April 29,2010, should be suspended from the practice of law for a period of two years for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), RPC 5.5(a) (practicing law while suspended), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (violating the RPCs), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ELAINE T. SAINT-CYR is suspended from the practice of law for a period of two years and until the further Order of the Court, effective immediately; and it is further
ORDERED that ELAINE T. SAINT-CYER shall not be reinstated to the practice of law unless and until she satisfies the outstanding fee arbitration determination in District Docket No. X-2009-056F and pays the sanction of $500 to the Disciplinary Oversight Committee as Ordered on March 26, 2010; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*616ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.